      Case 2:20-cv-00928-EEF-JVM Document 67 Filed 05/12/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS and     * CIVIL ACTION NO: 20-00928
JENNIFER AND CRAIG RIVERA   *
                            *
VERSUS                      *  SECTION L(1)
                            *
THE ST. TAMMANY PARISH      *  JUDGE FALLON
GOVERNMENT and THE STATE OF *
LOUISIANA THROUGH ITS       *  MAG. JUDGE VAN MEERVELD
LOUISIANA DEPARTMENT OF     *
ENVIRONMENTAL QUALITY       *
                            *
 **************************************************

                            REQUEST FOR ORAL ARGUMENT

       Defendant State of Louisiana through its Louisiana Department of Environmental

Quality, through its undersigned counsel and pursuant to Local Rule 78.1, requests oral argument

on its motion to dismiss for lack of subject matter jurisdiction and for failure to state a claim

upon which relief can be granted (rec. doc. 66). That motion has been noticed for submission

before the Honorable Eldon E. Fallon, United States District Judge, United States District Court

for the Eastern District of Louisiana Court on May 27, 2020 at 9:00 a.m.

                                            Respectfully submitted,

                                            /s/ Richard L. Traina
                                            RICHARD L. TRAINA, La. Bar No. 22170, T.A.
                                            RYAN M. SEIDEMANN, La. Bar No. 28991
                                            Assistant Attorneys General
                                            Louisiana Department of Justice
                                            P. O. Box 94005
                                            Baton Rouge, Louisiana 70804-9005
                                            Telephone: (225) 326-6030
                                            Telecopier: (225) 326-6099
                                            trainar@ag.louisiana.gov
                                            seidemannr@ag.louisiana.gov
Case 2:20-cv-00928-EEF-JVM Document 67 Filed 05/12/20 Page 2 of 2



                                    --and--

                             TIMOTHY W. HASSINGER (#25085)
                             PATRICK J. SCHEPENS (#32240)
                             GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                             3 Sanctuary Blvd., 3rd Floor
                             Mandeville, Louisiana 70471
                             Telephone: (985) 674-6680
                             Facsimile: (985) 674-6681
                             Special Assistant Attorneys General

                             Counsel for DEQ




                                2
